DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 01-07-2022 (“01-07-22 OA”), Applicant amended specification, drawings and claims 1, 6 and 7 while canceling claim 3 and adding new claims 9-13 in reply dated 03/01/2022 (“03-01-22 Reply”). 
In response of Office action dated 01-07-22 OA, Applicant filed an e-Terminal Disclaimer dated 03/09/2022 (“03-09-22 e-TD”). 
Terminal Disclaimer
The 03-09-22 e-TD disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,037,814 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendments to Figure 7A have overcome the objection to drawings as set forth in pages 2-3 of the 01-07-22 OA. 
Applicant’s amendments to specification changing “to” [Wingdings font/0xE0] “by” have overcome the first objection to the specification as set forth in page 3 of the 01-07-22 OA. 
Applicant’s amendments to the title have overcome the second objection to the specification as set forth in page 4 of the 01-07-22 OA. 
Applicant’s amendments to claims 1, 6 and 7 and cancelation of claim 3 have overcome the 35 U.S.C. 112(b) rejections as set forth in pages 4-5 of the 01-07-22 OA. 
Applicant’s amendments to independent claim 1 have overcome all the prior-art rejections based at least in part on Abatake, Kozakai, Takeda and Hatakeyama as set forth in pages 5-11 of the 01-07-22 OA. 
Applicant’s  03-09-22 e-TD has overcome the nonstatutory double patenting rejection as set forth in pages 11-14 of the 01-07-22 OA. 
REASONS FOR ALLOWANCE
Claims 1, 2 and 4-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 1, a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet, having no adhesive layer, on the wafer and the ring frame, such that the polyester sheet is in direct contact with the wafer and the ring frame. 
	Dependent claims 2 and 4-12 are allowed, because they depend on allowed claim 1.  

	Independent claim 13 is allowed, because it contains independent claim 1 with the allowable subject matter of now canceled dependent claim 3 as amended to fix indefiniteness issues as set forth in page 14 of 01-07-22 OA under section Allowable Subject Matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P. Dulka/Primary Examiner, Art Unit 2895